Mr. Justice Robb
delivered the opinion of the Court ;
Upon an examination of the record, we think the above state*- ■ ment of the appellee conservative.. The . record as presented is *367a veritable hodge-podge of relevant and irrelevant matter, and, but for the briefs, it would be an arduous and difficult task to- localize the real issue. All this causes needless expense and imposes a needless burden upon the court. Inasmuch, however, as the finding of fact by the court below is conclusive of the issue here, we have examined the testimony and, being of the opinion that the finding is correct, we will affirm the decree without passing upon appellee’s motion. We do not discuss the testimony, as no useful purpose would be subserved in so doing. It is enough to say that, in our view, the court was clearly right.
Decree affirmed, with costs. Affirmed.